DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 16559283, entitled: Variable Stiffness Beam, filed on 09/03/2019.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 12, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zagorski (U.S. Pat. 1692529).
Regarding claim 1, Zagorski discloses a device, comprising: a first beam member p including: first tension elements b; and first compression elements a; a second beam member r including: second tension elements b; and second compression elements a (see Figs. 11 and 21), where the first and second beam members p,r are configured to join together to form a a (as seen in Figs. 10 and 21).
	Regarding claim 2, Zagorski discloses the device, where when the first and second beam members p,r are separated from each other, the first and second beam members p,r have a flexibility at least an order of magnitude greater than a flexibility of the beam assembly when the first and second compression elements a are interleaved with each other (see discussion in col. 2, lines 24-29).
	Regarding claim 3, Zagorski discloses the device, where flexibility corresponds to linear deflection in a cantilevered configuration (see discussion in col. 1, lines 14-24).
	Regarding claim 4, Zagorski discloses the device, where, the first tension elements b extend between adjacent first compression elements a (as seen in Fig. 10), where the second tension elements b extend between adjacent second compression elements a (also shown in Fig. 10).
	Regarding claim 5, Zagorski discloses the device, where the first compression elements a protrude from the first tension elements b (as seen in Fig. 10), where the second compression elements a protrude from the second tension elements b (see protrusions that fit within the grooves in Figs. 9-16).
	Regarding claim 6, Zagorski discloses the device, where the first compression elements a have a substantially rectangular cross section (as seen in Fig. 10).
	Regarding claim 7, Zagorski discloses the device, where the first compression elements a define a substantially hollow rectangle (see discussion in col. 2, lines 66-71).
p,r are joined together each first tension element b contacts a respective second compression element a (as seen in Fig. 10); and when the first and second beam members p,r are joined together each second tension element b contacts a respective first compression element a (as shown in Fig. 10).
	Regarding claim 12, Zagorski discloses a device comprising: a first beam member p including: a plurality of first flexible elements a,b; and a plurality of first protrusions (as seen in Fig. 10) each protruding relative to the first flexible elements a,b and each positioned between two first flexible elements a,b; a second beam r member including: a plurality of second flexible elements a,b; and a plurality of second protrusions each protruding relative to the first flexible elements a,b and each positioned between two second flexible elements a,b, where the first and second beam members p,r are configured to join together to form a beam assembly by interleaving the first and second protrusions (as seen in Figs. 10 and 21).
	Regarding claim 16, Zagorski discloses the device, where a length of the first flexible elements b is approximately equal to a length of the second flexible elements a (as seen in Fig. 10).
	Regarding claim 18, Zagorski discloses a device comprising: a first beam member p including: a substantially flat top surface (see top surfaces of elements a, in Fig. 11); an uneven bottom surface defined by an array of first protrusions protruding downward (as shown in Figs. 9-12); a second beam member r including: a substantially flat bottom surface (see bottom surfaces of elements b, in Fig. 11); an uneven top surface defined by an array of second protrusions protruding upward (as shown in Figs. 9-12), where the first and second beam p,r are configured to be joined together as a beam assembly by interleaving the first and second protrusions (as seen in Figs. 9-12), where when the first and second beam members p,r are joined together the beam assembly has a flexibility that is at least an order of magnitude lower than a flexibility of either the first and second beam members p,r when they are separated from each other (see discussion in col. 2, lines 24-29).
	Regarding claim 19, Zagorski discloses the device, where the first and second beam members p,r are each unitary (when assembled, as seen in Fig. 21).
	Regarding claim 20, Zagorski discloses the device, where each first protrusion is in contact with two second protrusions when the first and second beam members p,r are joined together (see interlocking nature of the beam members in Figs. 9-16, and 21). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zagorski.
	Regarding claim 11, Zagorski is discussed above, but fails to explicitly teach where the first and second beam members p,r include a polymer material.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a polymer in forming the beams of Zagorski, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (see MPEP 2144.07).
Regarding claim 17, Zagorski is discussed above, and fails to explicitly disclose where a ratio of a thickness of the first compression elements a to the length of the first tension elements b is between 0.4 and 0.8.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first tension and compression elements of Zagorski, in order to have the dimensions as claimed, since it has been held that, “where the .
Allowable Subject Matter
Claims 8-9 and 13-15, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In addition to the reference to Zagorski above, the Examiner submits the Notice of References Cited (PTO-892).  The form discloses devices, having interlocking joints, for supporting an array of objects, and being utilized in various industries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        12-Mar-22

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632